MEMORANDUM DECISION
                                                                                FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                            Feb 13 2018, 8:32 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                       CLERK
                                                                            Indiana Supreme Court
court except for the purpose of establishing                                   Court of Appeals
                                                                                 and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANTS                                   ATTORNEYS FOR APPELLEE
Justin R. Wall                                            Curtis T. Hill, Jr.
Wall Legal Services                                       Attorney General of Indiana
Huntington, Indiana
                                                          Larry D. Allen
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                          February 13, 2018
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of Z.C. and L.C.                             85A02-1710-JT-2386
(Minor Children) and                                      Appeal from the Wabash Circuit
                                                          Court
N.S. (Mother) and J.C. (Father),                          The Honorable Robert R.
                                                          McCallen, III, Judge
Appellants-Respondents,
                                                          Trial Court Cause Nos.
        v.                                                85C01-1612-JT-16, 17


The Indiana Department of
Child Services,
Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision 85A02-1710-JT-2386 | February 13, 2018            Page 1 of 11
      Crone, Judge.


                                             Case Summary
[1]   N.S.(“Mother”) and J.C. (“Father”) (collectively “Parents”) appeal the trial

      court’s order involuntarily terminating their parental rights to their minor

      children, Z.C. and L.C. (collectively “the Children”). We affirm.


                                  Facts and Procedural History
[2]   Parents are the biological parents of Z.C., born February 2, 2007, and L.C.,

      born May 21, 2014. In July 2015, the Wabash County Department of Child

      Services (“DCS”) was contacted by the Wabash County Drug Task Force

      following a raid at Parents’ home. At the time, Mother was incarcerated and

      Father and the Children were residing in the home. The Children were

      removed from the home due to the discovery of drugs and paraphernalia, as

      well as the deplorable conditions of the home. DCS filed petitions alleging that

      the Children were children in need of services (“CHINS”). Initial hearings

      were held, and the Children were placed with their paternal grandmother.

      After only a few days, the Children’s disposition was changed and they were

      placed in foster care where they have remained since.


[3]   In September 2015, both Mother and Father appeared at a hearing and each

      admitted that the Children were CHINS. The trial court entered a CHINS

      adjudication on October 9, 2015, and following a dispositional hearing, the trial

      court ordered the Parents to participate in a variety of services, the majority of

      which were centered on “their substance abuse issues and chaotic lifestyle.”

      Court of Appeals of Indiana | Memorandum Decision 85A02-1710-JT-2386 | February 13, 2018   Page 2 of 11
Appellants’ App. Vol. 2 at. 65. However, over the next year, neither Mother

nor Father made substantial or meaningful progress and therefore, DCS filed

petitions to terminate both Mother’s and Father’s parental rights in December

2016. Following a termination hearing held in September 2017, the trial court

entered its order finding in relevant part: 1


        Mother has been in and out of jail for a great portion of the time
        these proceedings have been pending, restricting her ability to
        engage, in any meaningful way, in services. She was just recently
        released. Mother now professes her desire to get clean and stay
        clear and to do whatever it takes. Sadly, her desire to do so, even
        if sincere, is too little, too late. Z.C. and L.C. are twisting in the
        wind. Further, Mother’s poor history of engaging in services even
        when she was not incarcerated reflects her inability to do what
        she needs to do to be a parent or to comply with services. Her
        incarcerations were a result of her actions and she cannot now
        hide behind that as a reason for not participating in services.
        Mother even testified “I feel like I have had plenty of chances.”
        She has, all to no avail.

        Father has had his share of legal problems as well and his
        substance abuse continued to inhibit his ability to engage, in any
        meaningful way, in services. Not long after the petitions to
        terminate parental rights were filed, Father relapsed. While he
        sought treatment, he has yet to overcome his demons. To
        Father’s credit, at least according to his testimony, he has been
        sober for approximately the last 8 months. While he has engaged
        in and even completed some services, they have not resulted in
        any meaningful change. He resides in his mother’s home. His
        work history is sporadic. He continues to minimize his



1
 We note that the trial court refers to the parties by their full names. We use “Mother,” “Father,” and each
minor child’s initials where appropriate.

Court of Appeals of Indiana | Memorandum Decision 85A02-1710-JT-2386 | February 13, 2018         Page 3 of 11
              responsibility for the [C]hildren’s removal from his care. While
              his intentions appear to be sincere, he is ill equipped to parent
              any child. He continues to offer a myriad of excuses for his
              inability to engage in some services, submit to drug testing and
              see his children. His participation in the last 30 days has been nil.

              …

              Z.C. and L.C. are thriving in foster [care]. Each have their own
              serious issues to deal with. Being older, Z.C. has lived more of
              her life in chaos than has L.C. and, as a result, she has [bore] the
              brunt of Father and Mother’s problems. Z.C. is very angry at her
              parents and rightfully so. Prior efforts at reunification were
              constantly met with destabilizing setbacks, occurring as recently
              as April of this year. Z.C.’s therapist wondered how much more
              she [Z.C.] can stand. Z.C. and L.C. need permanency, which
              neither Father or Mother can provide. Both Father and Mother
              acknowledge they have issues. However, neither seem to
              appreciate the seriousness of their shortcomings, past and
              present, which resulted in the removal of the [C]hildren in the
              first place and which prevent reunification. Each appear to be
              kind[-]hearted and well[-]intentioned. However, their history
              speaks volumes about their ability to parent, both currently and
              in the foreseeable future.


      Id. at 66-67.


[4]   Based upon these findings of fact, the trial court concluded that: (1) there is a

      reasonable probability that the conditions that resulted in the Children’s

      removal and continued placement outside the home will not be remedied by

      either Parent; (2) there is a reasonable probability that the continuation of the




      Court of Appeals of Indiana | Memorandum Decision 85A02-1710-JT-2386 | February 13, 2018   Page 4 of 11
      parent-child relationship poses a threat to the well-being of the Children;2 (3)

      termination of the parent-child relationship between both Parents and the

      Children is in the Children’s best interests; and (4) DCS has a satisfactory plan

      for the care and treatment of the Children, which is adoption. Accordingly, the

      trial court determined that DCS had proven the allegations of the petitions to

      terminate parental rights by clear and convincing evidence and therefore

      terminated both Mother’s and Father’s parental rights. Both Parents now

      appeal.


                                       Discussion and Decision
[5]   “The purpose of terminating parental rights is not to punish the parents but,

      instead, to protect their children. Thus, although parental rights are of a

      constitutional dimension, the law provides for the termination of these rights

      when the parents are unable or unwilling to meet their parental

      responsibilities.” In re A.P., 882 N.E.2d 799, 805 (Ind. Ct. App. 2008) (citation

      omitted). “[T]ermination is intended as a last resort, available only when all

      other reasonable efforts have failed.” Id. A petition for the involuntary

      termination of parental rights must allege in pertinent part:


           (B) that one (1) of the following is true:




      2
       Specifically, the trial court concluded that continuation of the parent-child relationship “would be
      detrimental to [the Children’s] physical and mental well-being.” Appellants’ App. Vol. 2 at 67.

      Court of Appeals of Indiana | Memorandum Decision 85A02-1710-JT-2386 | February 13, 2018           Page 5 of 11
              (i) There is a reasonable probability that the conditions that
              resulted in the child’s removal or the reasons for placement
              outside the home of the parents will not be remedied.


              (ii) There is a reasonable probability that the continuation of the
              parent-child relationship poses a threat to the well-being of the
              child.

              (iii) The child has, on two (2) separate occasions, been
              adjudicated a child in need of services;


          (C) that termination is in the best interests of the child; and


          (D) that there is a satisfactory plan for the care and treatment of the child.


      Ind. Code § 31-35-2-4(b)(2). DCS must prove “each and every element” by

      clear and convincing evidence. In re G.Y., 904 N.E.2d 1257, 1261 (Ind. 2009);

      Ind. Code § 31-37-14-2. If the trial court finds that the allegations in a petition

      are true, the court shall terminate the parent-child relationship. Ind. Code § 31-

      35-2-8(a).


[6]   “We have long had a highly deferential standard of review in cases involving

      the termination of parental rights.” C.A. v. Ind. Dep’t of Child Servs., 15 N.E.3d
85, 92 (Ind. Ct. App. 2014).


              We neither reweigh evidence nor assess witness credibility. We
              consider only the evidence and reasonable inferences favorable to
              the trial court’s judgment. Where the trial court enters findings
              of fact and conclusions thereon, we apply a two-tiered standard
              of review: we first determine whether the evidence supports the
              findings and then determine whether the findings support the
              judgment. In deference to the trial court’s unique position to
      Court of Appeals of Indiana | Memorandum Decision 85A02-1710-JT-2386 | February 13, 2018   Page 6 of 11
              assess the evidence, we will set aside a judgment terminating a
              parent-child relationship only if it is clearly erroneous.


      Id. at 92-93 (citations omitted). “A judgment is clearly erroneous if the findings

      do not support the trial court’s conclusions or the conclusions do not support

      the judgment.” In re R.J., 829 N.E.2d 1032, 1035 (Ind. Ct. App. 2005).


[7]   Parents challenge the sufficiency of the evidence supporting the trial court’s

      conclusion that there is a reasonable probability that the conditions that resulted

      in the Children’s removal from and continued placement outside the home will

      not be remedied, that termination of their parental rights is in the best interests

      of the Children, and that DCS has a satisfactory plan for the care and treatment

      of the Children.


           Section 1 – Parents fail to challenge the trial court’s
       conclusion that continuation of the parent-child relationship
             poses a threat to the well-being of the children.
[8]   It is well-settled that because Indiana Code Section 31-35-2-4(b)(2)(B) is written

      in the disjunctive, the trial court need only find that one of the three factors has

      been established by clear and convincing evidence and it is not necessary for

      DCS to prove, or for the juvenile court to find, either of the other two factors

      listed. See In re A.D., 31 N.E.3d 1048 (Ind. Ct. App. 2015). We note that the

      trial court here concluded both that (1) there is a reasonably probability that the

      conditions resulting in the Children’s removal and continued placement outside

      the Parents’ home will not be remedied and (2) that there is a reasonable

      probability that the continuation of the parent-child relationship poses a threat

      Court of Appeals of Indiana | Memorandum Decision 85A02-1710-JT-2386 | February 13, 2018   Page 7 of 11
      to the well-being of the Children. On appeal, Parents only challenge the

      evidence supporting the trial court’s conclusion that there is a reasonable

      probability that the conditions resulting in the Children’s removal and

      continued placement outside the home will not be remedied and they make no

      evidentiary challenge to the trial court’s conclusion that continuation of the

      parent-child relationship poses a threat to the well-being of the Children.

      Because the unchallenged conclusion, standing alone, satisfies the statutory

      requirement listed in Indiana Code Section 31-35-2-4(b)(2)(B), see In re L.S., 717
N.E.2d 204, 209 (Ind. Ct. App. 1999), trans. denied (2000), cert. denied (2002), we

      need not address the sufficiency of the evidence to support the trial court’s

      conclusion regarding the reasonable probability of unchanged conditions.


          Section 2 – Sufficient evidence supports the trial court’s
         conclusion that termination of both Mother’s and Father’s
             parental rights is in the Children’s best interests.
[9]   Parents assert that the evidence does not support the trial court’s conclusion

      that termination of their parental rights is in the Children’s best interests. In

      considering whether termination of parental rights is in the best interests of a

      child, the trial court is required to look beyond the factors identified by DCS

      and look to the totality of the evidence. McBride v. Monroe Cty. Office of Family &

      Children, 798 N.E.2d 185, 203 (Ind. Ct. App. 2003). In doing so, the trial court

      must subordinate the interests of the parent to those of the child involved. Id.

      The trial court need not wait until the child is irreversibly harmed before

      terminating parental rights. Id. “The historic inability to provide adequate


      Court of Appeals of Indiana | Memorandum Decision 85A02-1710-JT-2386 | February 13, 2018   Page 8 of 11
       housing, stability, and supervision, coupled with the current inability to provide

       the same, will support a finding that continuation of the parent-child

       relationship is contrary to the child’s best interests.” In re A.H., 832 N.E.2d 563,

       570 (Ind. Ct. App. 2005). The testimony of service providers may support a

       finding that termination is in the child’s best interests. McBride, 798 N.E.2d at

       203.


[10]   Parents concede that “DCS established via testimony of a number of witnesses,

       that they believed it to be in the best interest of the Children that the parent-

       child relationship be terminated.” Appellants’ Br. at 22. Indeed, family

       therapist Sandra Duecker testified regarding Z.C.’s extreme emotional distress,

       stating that it was in her best interests if parental rights were terminated and

       “she was allowed to be living in a home that had all of those things that she

       needs, which is stability and soothing calmness, predictability … nurturance, …

       all those things that are an important part of a child’s life.” Tr. Vol. 2 at 59.

       Family case manager Jennifer Lane opined that termination of Mother’s and

       Father’s parental rights to both Children was warranted because of the

       “substantial amount of time” that neither parent has been able to make positive

       changes and that at this point “the [C]hildren deserve permanency.” Id. at 159.

       Even Mother testified that the Parents had not been stable and/or capable of

       taking care of the Children and she admitted that the Children “have waited

       long enough” for such stability. Id. at 106.


[11]   Parents point to no contrary evidence in the record, and their argument

       regarding best interests is sparse to say the least. Sufficient evidence supports

       Court of Appeals of Indiana | Memorandum Decision 85A02-1710-JT-2386 | February 13, 2018   Page 9 of 11
       the trial court’s conclusion that termination of both Mother’s and Father’s

       parental rights is in the Children’s best interests.


           Section 3 – Sufficient evidence supports the trial court’s
         conclusion that DCS has a satisfactory plan for the care and
                          treatment of the Children.
[12]   Finally, Parents contend that DCS failed to present clear and convincing

       evidence that it has a satisfactory plan for the care and treatment of the

       Children. While the trial court must find that there is a satisfactory plan for the

       care and treatment of the child, “[t]his plan need not be detailed, so long as it

       offers a general sense of the direction in which the child will be going after the

       parent-child relationship is terminated.” In re S.L.H.S., 885 N.E.2d 603, 618

       (Ind. Ct. App. 2008). Generally, adoption is a satisfactory plan. Id.


[13]   Again, Parents make virtually no argument on this issue, conceding that

       “[s]everal witnesses testified that the plan for the Children was adoption” and

       that “case law is not in their favor in regards to arguing against adoption being

       a satisfactory plan” for the care and treatment of the Children. Appellants’ Br.

       at 22. Sufficient evidence supports the trial court’s conclusion that DCS has a

       satisfactory plan for the care and treatment of the Children, which is adoption.


[14]   In sum, DCS presented sufficient evidence to support the trial court’s

       termination of parental rights. Accordingly, the trial court’s termination order

       is affirmed.




       Court of Appeals of Indiana | Memorandum Decision 85A02-1710-JT-2386 | February 13, 2018   Page 10 of 11
[15]   Affirmed.


       Robb, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 85A02-1710-JT-2386 | February 13, 2018   Page 11 of 11